United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1179
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Arkansas
Catherynne Kendrick,                    *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: October 26, 2005
                                Filed: November 4, 2005
                                 ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Catherynne Kendrick appeals from the final judgment entered in the District
     1
Court for the Western District of Arkansas dismissing her 28 U.S.C. § 2241 petition
as premature. In July 2002 Kendrick pleaded guilty to one count of threat by
interstate communications, and the district court sentenced her to 10 months in prison
and 3 years supervised release. In June 2004 Kendrick’s probation officer petitioned


      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas, adopting the report and recommendations of the
Honorable Beverly Stites Jones, United States Magistrate Judge for the Western
District of Arkansas.
the court to issue a warrant for Kendrick’s arrest, alleging that Kendrick had violated
her supervision conditions. Kendrick filed a petition under § 2241, contesting the
allegations in the warrant petition. The district court dismissed the § 2241 petition
as premature, as the district court had not yet considered whether to revoke
Kendrick’s supervised release.

       We agree with the district court that Kendrick’s petition is premature, as the
court has not yet revoked her supervised release or even scheduled a revocation
hearing. If the district court does revoke Kendrick’s supervised release in the future,
she may file a direct appeal challenging the revocation at that time. See, e.g., United
States v. Nace, 418 F.3d 945, 946 (8th Cir. 2005). Accordingly, we affirm. See 8th
Cir. R. 47B.
                           ___________________________




                                         -2-